IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-28,290-05


EX PARTE JUAN J. RAMON,
AKA JUAN S. RAMON, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2008CR2700W IN THE 379TH DISTRICT COURT
FROM BEXAR COUNTY


 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of theft and
sentenced to four years' imprisonment. He did not appeal his conviction.
	Applicant contends that: (1) the judgment is invalid because it states that he was convicted
of robbery; (2) because of this robbery "conviction," he is not eligible for release on mandatory
supervision; (3) the $1,500 fine in the judgment was unauthorized; and (4) he pleaded guilty with
the understanding that he would be placed in an in-prison therapeutic community. 
	The trial court entered findings of fact and conclusions of law and recommended that we
dismiss this application. We agree in part. In its findings, the trial court stated that Applicant in fact
pleaded guilty to theft, not robbery, and that a certified copy of an amended judgment was sent to
the Texas Department of Criminal Justice-Correctional Institutions Division. The trial court also
stated that on October 7, 2008, it entered a judgment nunc pro tunc and deleted the entry of the
$1,500 fine. Accordingly, Applicant's first, second, and third grounds are dismissed as moot. The
trial court also found that Applicant's placement in an in-prison therapeutic community was not
condition of the plea agreement. Accordingly, Applicant's fourth ground is denied. 
	This application is dismissed in part and denied in part.	
Filed: November 19, 2008
Do not publish